Title: From George Washington to Moses Hazen, 3 April 1783
From: Washington, George
To: Hazen, Moses


                        
                            Sir
                            Head Quarters Aprl 3d 1783
                        
                        The Adjt General transmits you by this conveyance the Order of this date for a Court of Inquiry &c. I
                            shall expect you will forward the Letter addressed to Major Reid with the greatest rapidity it also contains a transcript
                            of the Order.
                        I consent you should go to Philadelphia for a few days, but desire your absence may not be protracted beyond
                            what is absolutely necessary. I am Sir &c.
                        
                            P.S. I intended to have spoken to you respecting relieving Captn Donhin from the stationary command of
                                the Block House in the Clove—you will please to have it done as soon as may be.
                        
                    